Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bailly (DE 102015208008 A1).

Bailly discloses (in fig. 1 and para. [0013-0014]) a method for operation of a hydromechanical transmission (elements 2-12), comprising:
Regarding claim 1, responsive to rotation of a portion of a mechanical assembly induced by rotation of an engine or motor (drive motor 1) coupled to the hydromechanical transmission (elements 2-12), 
blocking an output shaft (10) of the hydromechanical transmission (elements 2-12) via joint engagement of a forward drive clutch (11) and a reverse drive clutch (12), wherein the mechanical assembly (elements 2, 7-10) is coupled in parallel with a hydrostatic assembly (elements 3-6); 
and pressurizing the hydrostatic assembly (elements 3-6) while the forward drive clutch (11) and the reverse drive clutch (12) remain jointly engaged ([para. 0014] discloses the forward and reverse clutch engaging to hold the output shaft fixed, which is blocking, and adjusting the stroke volume, which is pressurizing, of the adjustable hydrostatic unit 5).
Regarding claim 7, Bailly discloses (in fig. 1 and para. [0013-0014]) a hydromechanical transmission (elements 2-12), comprising: 
a mechanical assembly (elements 2, 7-10) including a planetary gearset (8); 
a hydrostatic assembly (elements 3-6) coupled in parallel with the mechanical assembly (elements 2, 7-10); 
a first forward drive clutch (11) and a reverse drive clutch (12) coupled to the mechanical assembly (elements 2, 7-10) and an output shaft (10);
 and a controller (13) comprising: instructions that when executed, while the mechanical assembly (elements 2, 7-10) is receiving rotational input from a motive power source (1), cause the controller (13) to: 
block the output shaft (10) of the hydromechanical transmission (elements 2-12) via joint engagement of the first forward drive clutch (11) and the reverse drive clutch (12), wherein the mechanical assembly (elements 2, 7-10) is coupled in parallel with the hydrostatic assembly (elements 3-6); 
and pressurize the hydrostatic assembly (elements 3-6) while the first forward drive clutch (11) and the reverse drive clutch (12) remain jointly engaged ([para. 0014] discloses the forward and reverse clutch engaging to hold the output shaft fixed, which is blocking, and adjusting the stroke volume, which is pressurizing, of the adjustable hydrostatic unit 5).
Regarding claim 8, Bailly discloses (in fig. 1 and para. [0014]) the hydromechanical transmission (elements 2-12) of claim 7, wherein the controller (13) comprises: instructions that when executed, while the mechanical assembly (elements 2, 7-10) is receiving rotational input from the motive power source (1), cause the controller to: adjust a hydraulic pump (5) in the hydrostatic assembly (elements 3-6) to achieve a target pump displacement that corresponds to a speed of a hydraulic motor (6) in the hydrostatic assembly (elements 3-6 and para. [0014], “The stroke volume of the adjustable hydrostatic unit 5 is now altered in a targeted manner such that a defined and intended reactive power flow 16 is established, by means of which the hydrostatic-mechanical power splitting transmission or its fluid is heated in a targeted manner.”)
Regarding claim 9, Bailly discloses (in annotated fig. 1) the hydromechanical transmission (elements 2-12) of claim 7, wherein the first forward drive clutch (11) and the reverse drive clutch (12) are coupled to a carrier (7 via ring gear) of the planetary gearset (8).
Regarding claim 10, Bailly discloses (in fig. 1) the hydromechanical transmission (elements 2-12) of claim 7, wherein the first forward drive clutch (11) and the reverse drive clutch (12) are coaxially arranged.
Regarding claim 12, Bailly discloses (in fig. 1) the hydromechanical transmission (elements 2-12) of claim 7, wherein the first forward drive clutch (11) and the reverse drive clutch (12) are friction clutches (fig. 1 show friction plates for clutch 11 and 12).
Regarding claim 13, Bailly discloses (in fig. 1) the hydromechanical transmission (elements 2-12) of claim 12, wherein the first forward drive clutch (11) and the reverse drive clutch (12) are coaxially arranged.
Regarding claim 14, Bailly discloses (in annotated fig. 1) the hydromechanical transmission (elements 2-12) of claim 7, further comprising a second forward drive clutch (FwdC2) axially offset from the first forward drive clutch (11).

    PNG
    media_image1.png
    642
    780
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bailly in view of Folsom et al. (US 6530855 B1); hereinafter, Folsom et al. is Folsom.

Regarding claim 5, Bailly discloses the method of claim 1, wherein: the hydrostatic assembly (elements 3-6) includes a hydraulic pump and a hydraulic motor.
Bailly does not disclose pressurizing the hydrostatic assembly includes operating a hydraulic control piston to adjust displacement of the hydraulic pump.
Folsom teaches pressurizing the hydrostatic assembly includes operating a hydraulic control piston (280) to adjust displacement of the hydraulic pump (50, col. 10, lines 33-54 shows the piston adjusting the displacement of the pump) to yield the predictable results of controlling displacement of the hydraulic pump.
It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to have added the hydraulic control piston of Folsom to the hydrostatic assembly of Bailly to yield the predictable results of controlling displacement of the hydraulic pump.
Regarding claim 6, Bailly in view of Folsom discloses (in fig. 1) the method of claim 5, wherein pressurizing the hydrostatic assembly (elements 3-6) includes increasing a pressure differential between hydraulic lines (4) coupled to the hydraulic pump (5) and the hydraulic motor (6, and para. [0004] discloses “the hydrostatic power branch has at least one hydrostatic unit which is adjustable in its stroke volume, as a result of which the transmission ratio of the hydrostatic power branch is continuously adjustable,” which is the same as pressurizing the hydrostatic assembly.)


Allowable Subject Matter
Claims 2-4, 11, and 15-20 are allowed.
Claims 2-4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose nor render obvious the combination set forth in claim 2, 4, 11, and 15.
For claim 2, the prior art of record does not show the method further comprising “prior to blocking the output shaft, operating the hydrostatic assembly in a speed control mode to synchronize the forward drive clutch and the reverse drive clutch” in combination with other claim limitations.
For claim 4, the prior art of record does not show the method further comprising “prior to the joint engagement of the forward drive clutch and the reverse drive clutch, engaging a parking brake mechanism coupled to the output shaft” in combination with other claim limitations.
For claim 11, the prior art of record does not show the hydromechanical transmission further comprising “a parking brake mechanism coupled to the output shaft and wherein the controller comprises: instructions that when executed, prior to the joint engagement of the first forward drive clutch and the reverse drive clutch, cause the controller to: engage the parking brake mechanism; and instructions that when executed, subsequent to the joint engagement of the first forward drive clutch and the reverse drive clutch, cause the controller to: sustain engagement of the parking brake mechanism” in combination with other claim limitations.
For claim 15, the prior art of record does not show the warm up method comprising “…operating a hydrostatic assembly in a speed control mode to synchronize a forward drive clutch and a reverse drive clutch...” in combination with other claim limitations. 
Baily discloses the warm up method for a hydromechanical transmission but does not teach operating in a speed control mode to synchronize a forward drive clutch and a reverse drive clutch.
There is no rationale or motivation to change the controls to teach the synchronization controls without having unknown effects on Bailly or other prior arts’ controls, absent hindsight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DeMarco (US 20070142168 A1) teaches another oil warming strategy for a hydromechanical transmission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIMEE T NGUYEN whose telephone number is (571)272-5250. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIMEE TRAN NGUYEN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656